Citation Nr: 0600575	
Decision Date: 01/09/06    Archive Date: 01/19/06	

DOCKET NO.  99-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a scar on the bridge of the nose. 

2.  Entitlement to a separate compensable evaluation for a 
scar of the left eyebrow. 

3.  Entitlement to an increased (compensable) evaluation for 
the postoperative residuals of excision of an odontogenic 
cyst of the left maxilla.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection at a noncompensable 
rate for scars of the bridge of the nose and left eyebrow, 
and denied an increased rating for the residuals of the 
odontogenic cyst of the left maxilla condition.  A July 2003 
decision granted a compensable rating for a scar on the 
bridge of the nose.

This case was previously before the Board in June 2000, at 
which time it some issues were remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.

At the time of the aforementioned remand in June 2000, the 
Board additionally denied entitlement to service connection 
for coronary artery disease.  Accordingly, that issue is no 
longer on appeal.

The Board further notes that, based on a review of the 
veteran's file, he has failed to perfect his appeal as to the 
issues of service connection for a malignant melanoma of the 
left cheek, bronchitis, and recurrent upper respiratory 
infections.  Accordingly, those issues are not currently 
before the Board.  

Finally, the Board observes that, in a rating decision of 
July 2003, the RO granted a compensable (10 percent) 
evaluation for a scar on the bridge of the nose.  
Accordingly, the issue of entitlement to compensation 
benefits based on multiple noncompensable service-connected 
disabilities pursuant to the provisions of 38 C.F.R. § 3.324 
(2005) has been rendered moot.  


FINDINGS OF FACT

1.  The veteran's service-connected scar of the bridge of the 
nose, while tender and/or painful, is superficial, and 
neither disfiguring nor repugnant.

2.  The veteran's service-connected scar on the left eye brow 
is sensitive and/or slightly painful to the touch, but not 
disfiguring, and for the most part hidden within the confines 
of the veteran's eyebrow.

3.  The veteran's service-connected postoperative residuals 
of excision of an odontogenic cyst of the left maxilla are 
currently productive of no more than slight, if any, 
displacement of the maxilla.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a service-connected scar on the bridge of the nose have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7804 (2001 and 2005).

2.  The criteria for a 10 percent evaluation, but no more, 
for a service-connected scar on the left eyebrow have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7804 (2001 & 2005).

3.  The criteria for a compensable evaluation for the 
postoperative residuals of excision of an odontogenic cyst of 
the left maxilla have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.150, Diagnostic Code 9916 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  However, the Court did note that in such cases, the 
veteran would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, 18 Vet 
App. at 120.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in a May 2001 letter, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claims for increased evaluations, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by the VA, and the need for the veteran to advise VA of or 
submit any further evidence pertaining to his claims.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as October 1998 
and April 2002 Statements of the Case (SOC), and multiple 
Supplemental Statements of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims.  By way of these 
documents, they were also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  Additionally, the July 2003 SSOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims, the means through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that had 
been associated with the claims file includes the veteran's 
service medical records, as well as postservice medical 
records and examination reports.  Under the circumstances of 
this case, the veteran has received the notice and assistance 
contemplated by law, and adjudication of his claims poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).  


Factual Background

At the time of a VA dental/oral examination in July 1998, the 
veteran gave a history of a motor vehicle accident in 
service, at which time he "went through the windshield of a 
jeep."  Also noted was that, while in service, the veteran 
underwent the surgical excision of a cyst.  When questioned, 
the veteran remarked that the operating surgeons "didn't get 
it all out," with the result that he had to undergo an 
additional operation several days later.  According to the 
veteran, in 1982, a bone graft was taken from his hip in 
order to close the hole resulting from the removal of the 
aforementioned cyst.  On extraoral examination, there was 
noted a scar at the corner of the veteran's eye, as well as 
on the bridge of his nose, apparently the result of the 
inservice accident.  The pertinent diagnosis noted was sinus 
closed with no lasting defect.

In a rating decision of July 1998, the RO granted service 
connection (and a noncompensable evaluation) for a scar on 
the bridge of the veteran's nose and at the corner of his 
eye, effective from July 6, 1998.

At the time of a travel board hearing before a Veteran's Law 
Judge in November 1999, the veteran offered testimony 
regarding the current severity of his service-connected scars 
and residuals of excision of a cyst from the left maxilla.  

Received in June 2001 were private medical records covering 
the period from August 1998 to January 2001, showing 
treatment during that time for various dental problems.

At the time of a VA dermatologic examination in February 
2002, it was noted that the veteran's claims folder was 
available, and had been reviewed.  When questioned, the 
veteran stated that, while in service, he had been involved 
in an automobile accident, at which time his "head went 
through the windshield," with resulting laceration of his 
upper eyelid and nose.  According to the veteran, these areas 
were currently sensitive to the touch, as well as being more 
obvious when tanned, because the associated scars were 
"lighter." 

On physical examination, there was no evidence of scarring of 
the corner of the veteran's left eye, eyelid, or eyebrow.  
However, the area above the eyebrow was sensitive to touch.  
Additionally noted was a 3 by 0.2-centimeter irregular scar 
across the veteran's distal nose, which was slightly 
depressed and sensitive to the touch, but not disfiguring.  
According to the examiner, the veteran's scars were well 
nourished, with no evidence of ulceration or any repugnant 
deformity of the face.  Also noted was that the veteran 
exhibited no scar as the result of surgery for a jaw cyst, 
inasmuch as the surgery was performed "from the inside of the 
veteran's mouth."

On VA dental/oral examination, likewise conducted in February 
2002, the veteran's history and complaints were recounted.  
According to the veteran, following his inservice motor 
vehicle accident, an oral surgeon removed a cyst from his 
upper left jaw area, a procedure which required two 
operations.  When further questioned, the veteran indicated 
that the aforementioned surgery had left a hole in his upper 
left jaw area, which remained open for 16 years.  Apparently, 
the hole was closed in 1979 by the VA.  At the time of 
examination, the pertinent clinical assessment was no unusual 
loss of jawbone in the left maxilla area.  

At the time of a VA dermatologic examination in early April 
2003, it was noted that the veteran's claims folder was 
available, and had been reviewed.  Reportedly, the veteran 
had undergone the surgical excision of a cyst from his left 
maxilla in October 1962.  This surgery was performed through 
the veteran's nose and sinuses, so that there was currently 
no cutaneous scar.  When questioned, the veteran complained 
of scars of his left eye and the bridge of his nose resulting 
from an inservice motor vehicle accident in 1962.  According 
to the veteran, the scar within his eyebrow was very 
sensitive to the touch.

On physical examination, there was no evidence of any 
residual scar from the excision of a cyst from the veteran's 
left maxilla.  Further examination revealed a 2 by 1 
centimeter, skin colored, slightly atrophic scar on the 
bridge of the veteran's nose, which was painful to the touch, 
but not disfiguring.  There was no evidence of any obvious 
deformity or ulceration, and the scar was not repugnant.  
According to the examiner, there was no evidence of scarring 
of the veteran's left eye, inasmuch as it was hidden within 
the veteran's eyebrow.  However, there was some sensitivity 
to touch.  The pertinent diagnosis was scars as described.

Currently of record are unretouched color photographs of the 
veteran's face, obtained as part of the aforementioned VA 
dermatologic examination.  

In a Report of Contact dated in mid-April 2003, the VA 
dermatologist who had conducted the early April 2003 
examination reported that the scar on the bridge of the 
veteran's nose was "painful to touch."  She additionally 
indicated that the scar on the veteran's left eyebrow was 
somewhat sensitive to touch, and, while not as painful as the 
scar on the bridge of the veteran's nose, was nonetheless 
painful.

In an e-mail communication of mid-May 2003, the VA 
dermatologist who had conducted the veteran's early April 
2003 examination indicated that the scar on the veteran's 
nose was very painful to the touch, while the scar on his 
left eyebrow was slightly painful to the touch.

In a rating decision of July 2003, the RO granted a 10 
percent evaluation for a scar on the bridge of the veteran's 
nose, effective from July 6, 1998.  

At the time of a VA oral/dental examination in December 2003, 
the veteran gave a history of a motor vehicle accident in 
1961 while in service.  Reportedly, a year following that 
accident, the veteran was diagnosed with a cyst in his 
maxillary arch.  This was surgically removed, with the 
pathology report indicating the presence of a radicular cyst 
of the left maxilla.  The veteran subsequently experienced an 
oroantral fistula, for which surgical repair was 
unsuccessful.  Reportedly, later surgeries performed by the 
VA were successful in closing the fistula.  

In a March 2004 addendum to the December 2003 VA dental/oral 
examination, the VA dentist who had performed the December 
2003 examination indicated that the veteran's condition was 
an odontogenic cyst, and not a malunion or displacement of 
the maxilla.  As a result of the surgical removal of the 
veteran's cyst, an oroantral fistula was created.  According 
to the VA dentist, repair of this fistula required additional 
surgeries over the course of several years.  Additionally 
noted was that the fistula in question was the result of the 
cyst and its removal.  

Analysis

The veteran in this case seeks increased evaluations for 
service-connected scars of the bridge of his nose and left 
eyebrow, as well as for the postoperative residuals of the 
surgical excision of a cyst from his left maxilla.  In 
pertinent part, it is contended that current manifestations 
of the veteran's service-connected scars are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the respective schedular 
evaluations now assigned.  It is additionally contended that, 
as a result of the surgical excision of a cyst from the 
veteran's left maxilla, he currently suffers from deformity 
of the maxilla.  

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

In evaluating the severity of a particular disability, it is 
essential to consider its history, although the regulations 
do not give past medical reports precedence over current 
findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2002).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the present case, in a rating decision of July 1998, the 
RO granted service connection (and a noncompensable 
evaluation) for scars on the bridge of the veteran's nose and 
at the corner of his eye, effective from July 6, 1998.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Veterans Appeals for 
Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.  

The Board notes that, effective August 30, 2002, the 
schedular criteria for the evaluation of service-connected 
skin disorders (including scars) underwent revision.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply, unless 
Congress or the Secretary provides otherwise, which is not 
the case here.  See VAOPGCPREC 3-2000 (April 10, 2000).  If 
the amendment is more favorable, the Board must apply that 
provision to rate the disability for periods after the 
effective date of the regulatory change, and apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.

In that regard, pursuant to those regulations in effect prior 
to August 30, 2002, a noncompensable evaluation is warranted 
where there is evidence of a slightly disfiguring scar or 
scars of the head, face, or neck.  A 10 percent evaluation is 
warranted where there is evidence of a moderately disfiguring 
scar or scars of the head, face, or neck.  A 10 percent 
evaluation is, likewise, warranted where there is evidence of 
superficial scars which are tender and/or painful on 
objective demonstration.  A 30 percent evaluation under the 
same regulations requires evidence of a severely disfiguring 
scar or scars of the head, face, or neck, in particular if 
there is a marked or unsightly deformity of the eyelids, 
lips, or auricles.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7804, 7805 (2001).

Under those regulations which became effective August 30, 
2002, a 10 percent evaluation is warranted where there is 
evidence of one characteristic of disfigurement of the head, 
face, or neck.  VA characteristics of disfigurement, for the 
purposes of evaluation, being a scar 5 or more inches (13 or 
more centimeters) in length; a scar of at least 1/4 inch (0.6 
centimeters) wide at its widest part; surface contour of the 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 square centimeters); abnormal 
skin texture (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding 6 square inches (39 square centimeters); 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 square centimeters); or skin indurated and 
inflexible in an area exceeding 6 square inches (39 square 
centimeters).  A 10 percent evaluation is, likewise, 
warranted where there is evidence of a painful superficial 
scar, a superficial scar being one not associated with 
underlying soft tissue damage.  In order to warrant a 30 
percent evaluation, there would need to be demonstrated 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or a paired set of features 
[i.e., the nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips] or, in the alternative, 2 or 3 
of the aforementioned characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (effective 
August 30, 2002).

As is clear from the above, the veteran's service-connected 
scar on the bridge of his nose is appropriately rated as 10 
percent disabling.  As noted above, at the time of a VA 
dermatologic examination in February 2002, there was evidence 
of a 3 by .2 centimeter irregular scar across the area of the 
veteran's distal nose, which, while sensitive to the touch, 
was not disfiguring or repugnant.  That scar was well 
nourished, with no evidence of any ulceration or deformity of 
the veteran's face.

On subsequent VA dermatologic examination in April 2003, 
there was once again noted the presence of a scar on the 
bridge of the veteran's nose, which, while painful to the 
touch, was not disfiguring.  That scar showed no evidence of 
any obvious deformity, or of ulceration, and was not 
repugnant.  Under the circumstances, and absent evidence of 
moderate or severe disfiguration, marked or unsightly 
deformity, or visible/palpable tissue loss, an increased 
rating is not warranted.

Turning to the issue of a separate compensable evaluation for 
a scar on the veteran's left eyebrow, the Board observes 
that, while at the time of the aforementioned VA dermatologic 
examination in February 2002, there was no evidence of any 
scarring at the corner of the veteran's left eye, eyelid, or 
eyebrow, the area above the eyebrow was somewhat sensitive to 
touch.  On subsequent VA dermatologic examination in April 
2003, it was once again noted that there was no evidence of 
scarring of the veteran's left eye, inasmuch as the area was 
hidden within the veteran's eyebrow.  However, the area was 
once again described as sensitive to touch.

The Board observes that, in a Report of Contact dated in 
April 2003, the VA dermatologist who had conducted the 
veteran's April 2003 examination wrote that, while the scar 
of the veteran's left eyebrow was not as painful as the scar 
on the bridge of his nose, it was nonetheless "also painful."  
That same physician, in e-mail correspondence the following 
month, indicated that the scar of the veteran's left eyebrow 
was slightly "painful to touch."  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted where there is evidence of 
superficial scars which are tender and painful (regulations 
in effect prior to August 30, 2002), or where there is 
evidence of a painful superficial scar, with a superficial 
scar being one not associated with underlying soft tissue 
damage (effective August 30, 2002).  Under the circumstances, 
and given the tenderness/painfulness to touch associated with 
the veteran's service-connected scar of the left eyebrow, the 
Board is of the opinion that the veteran's symptoms more 
nearly approximate a 10 percent evaluation for that scar.  An 
evaluation in excess of 10 percent is not, however, 
indicated, inasmuch as there currently exists no evidence 
that the veteran's service-connected scar of the left eyebrow 
is moderately or severely disfiguring, or characterized by 
visible/palpable tissue loss and either gross distortion or 
asymmetry.

Turning to the issue of an increased (compensable) evaluation 
for the postoperative residuals of excision of an odontogenic 
cyst of the left maxilla, the Board notes that the 
noncompensable evaluation currently in effect contemplates 
the presence of malunion or nonunion of the maxilla 
productive of slight displacement.  In order to warrant an 
increased, which is to say, 10 percent evaluation, there must 
be present a malunion or nonunion of the maxilla producing 
moderate displacement.  38 C.F.R. § 4.150, Diagnostic Code 
9916 (2005).  

The veteran argues that, as the result of the surgical 
removal of a cyst, he has experienced a "slight deformity" of 
his maxilla.  However, the objective evidence of record is to 
the contrary.  In point of fact, on VA dental/oral 
examination in February 2002, it was noted that there had 
been no unusual loss of jawbone in the area of the veteran's 
left maxilla.  Moreover, in an addendum to a subsequent VA 
dental examination in December 2003, the veteran's previous 
condition was described as an odontogenic cyst, and not a 
malunion or displacement of the maxilla.  As a result of the 
surgical removal of the cyst in question, an oroantral 
fistula had been created, which required additional 
surgeries, but which, apparently, had resolved.  At no time 
was it indicated that, as a result of the veteran's inservice 
cyst removal, he had experienced displacement, in particular, 
"moderate" displacement, of the maxilla.  Under the 
circumstances, the noncompensable evaluation presently in 
effect is appropriate, and an increased rating is not 
warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   



	(CONTINUED ON NEXT PAGE)





ORDER

An initial evaluation in excess of 10 percent for a scar on 
the bridge of the veteran's nose is denied.

A 10 percent evaluation, but no more, for a scar on the 
veteran's left eyebrow is granted, subject to those 
regulations governing the payment of monetary benefits.

An increased (compensable) evaluation for the postoperative 
residuals of excision of an odontogenic cyst of the left 
maxilla is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


